                 Case 3:20-cv-05903-RJB Document 1 Filed 09/09/20 Page 1 of 3



1

2

3

4

5

6                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
7                                       AT TACOMA
8

9                                  )                      Case No.: 3:20-cv-5903
                                   )
10                                                        COMPLAINT;
     ACACIA WOLFF,                 )
11
                                   )                      FAIR DEBT COLLECTION PRACTICES
     Plaintiff,                    )                      ACT (15 U.S.C. § 1692a, et seq.);
12                                 )
             vs.                   )                      DEMAND FOR JURY TRIAL
13                                 )
14   COLUMBIA COLLECTORS, INC., AND)
     JOHN HOLTMANN,                )
15                                 )
     Defendants.                   )
16

17                                         I. INTRODUCTION

18          1.      This is an action for damages brought by a pair of consumers for Defendants’
19
     violations of the federal Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (hereinafter
20
     “FDCPA”).
21
                                           II. JURISDICTION
22

23          2.      Plaintiff’s claim for violations of the FDCPA arises under 15 U.S.C. § 1692k(d),

24   and therefore involves a “federal question” pursuant to 28 U.S.C. § 1331.
25
                                              III. PARTIES
26
            3.      Plaintiff, Acacia Wolff (“Plaintiff”), is a natural person residing in Clark County,
27

28
     Washington.

       COMPLAINT                                                         Trigsted Law Group, P.C.
       Case No.                                                          5200 SW Meadows Rd, Ste 150
                                                                         Lake Oswego, OR 97035
                                                                         (888) 247-4126 ext. 1

                                                      1
                  Case 3:20-cv-05903-RJB Document 1 Filed 09/09/20 Page 2 of 3



1            4.      Defendant, Columbia Collectors, Inc. (“Defendant CCI”), is a corporation engaged
2
     in the business of collecting debts by use of the mails and telephone. Defendant CCI regularly
3
     attempts to collect debts alleged due another.
4
             5.      Defendant, John Holtmann (“Defendant Holtmann”), is a corporation engaged in
5

6    the business of collecting debts by use of the mails and telephone. Defendant Holtmann regularly

7    attempts to collect debts alleged due another.
8
                                     IV. FACTUAL ALLEGATIONS
9
             6.      Defendants are each a “debt collector” as defined by the FDCPA, 15 U.S.C.
10

11   § 1692a(6).
12           7.      Plaintiff is a “consumer” as defined by the FDCPA, 15 U.S.C. § 1692a(3).
13
             8.      All activities of Defendants set out herein were undertaken in connection with the
14
     collection of a “debt,” as defined by 15 U.S.C. § 1692a(5).
15

16           9.      Within the last year, Defendants took multiple actions in an attempt to collect a debt

17   from Plaintiff. Defendant’s conduct violated the FDCPA in multiple ways, including the following.
18
             10.     Engaging in unfair practices in collecting a debt from Plaintiff, including serving
19
     Plaintiff with a lawsuit that was outside the limitation period when served (15 USC 1692f)).
20
             11.     As a result of the aforementioned violations, Plaintiff suffered and continues to
21

22   suffer injuries to Plaintiff’s feelings, personal humiliation, embarrassment, mental anguish and

23   severe emotional distress.
24
             12.     Defendants intended to cause, by means of the actions detailed above, injuries to
25
     Plaintiff’s feelings, personal humiliation, embarrassment, mental anguish and severe emotional
26
     distress.
27

28

       COMPLAINT                                                          Trigsted Law Group, P.C.
       Case No.                                                           5200 SW Meadows Rd, Ste 150
                                                                          Lake Oswego, OR 97035
                                                                          (888) 247-4126 ext. 1

                                                       2
                 Case 3:20-cv-05903-RJB Document 1 Filed 09/09/20 Page 3 of 3



1           13.     Defendants’ actions, detailed above, were undertaken with extraordinary disregard
2
     of, or indifference to, known or highly probable risks to purported debtors.
3
            14.     To the extent Defendant’s actions, detailed above, were carried out by an employee
4
     of Defendant, that employee was acting within the scope of his or her employment.
5

6                 COUNT I: VIOLATION OF FAIR DEBT COLLECTION PRACTICES ACT

7           15.     Plaintiff reincorporates by reference all of the preceding paragraphs.
8
            16.     The preceding paragraphs state a prima facie case for Plaintiff and against
9
     Defendants for violations of the FDCPA.
10

11
                                         PRAYER FOR RELIEF

12          WHEREFORE, Plaintiff respectfully prays that judgment be entered against the
13   Defendants for the following:
14
            A.      Declaratory judgment that Defendants’ conduct violated the FDCPA;
15
            B.      Actual damages pursuant to 15 U.S.C. 1692k;
16

17          C.      Statutory damages pursuant to 15 U.S.C. § 1692k;

18          D.      Costs, disbursements and reasonable attorney’s fees for all successful claims, and
19
     any unsuccessful claims arising out of the same transaction or occurrence as the successful claims,
20
     pursuant to 15 U.S.C. § 1692k; and,
21
            E.      For such other and further relief as may be just and proper.
22

23

24                     PLAINTIFF HEREBY REQUESTS A TRIAL BY JURY
25
                                                      Dated this 9th day of September, 2020.
26

27                                                        By:__s/Joshua Trigsted ____
                                                          Joshua Trigsted, WSBA#42917
28                                                        Attorney for Plaintiff
       COMPLAINT                                                        Trigsted Law Group, P.C.
       Case No.                                                         5200 SW Meadows Rd, Ste 150
                                                                        Lake Oswego, OR 97035
                                                                        (888) 247-4126 ext. 1

                                                      3
